Exhibit 10.7

PROCESSING AND SERVICES AGREEMENT

This Agreement (this “Agreement”) is made and entered into on April 6, 2006 but
is effective as of the 1st day of April, 2006, by and between ONEOK BUSHTON
PROCESSING, INC., a Delaware corporation (“OBPI”), ONEOK FIELD SERVICES COMPANY,
L.L.C., an Oklahoma limited liability company, formerly known as ONEOK Field
Services Company (“OFS”), and ONEOK, INC., an Oklahoma corporation (“ONEOK”)
(OBPI, OFS and ONEOK, the “Parties” and each a “Party”). Capitalized terms used
herein but not defined shall have the respective meanings set forth in the
Contribution Agreement dated February 14, 2006 among ONEOK, Northern Border
Partners, L.P., a Delaware limited partnership, and Northern Border Intermediate
Limited Partnership, a Delaware limited partnership, as amended by the First
Amendment to Contribution Agreement dated April 6, 2006 (as amended, the
“Contribution Agreement”).

W I T N E S S E T H :

WHEREAS, OBPI owns and operates that certain gas processing facility in Rice and
Ellsworth Counties, Kansas, commonly referred to as the “Bushton Plant” located
on that property described on the attached Schedule 1 (the “Bushton Plant
Site”);

WHEREAS, the Bushton Plant is comprised almost entirely of equipment leased by
OBPI from the various Owner Trustees (the “Bushton Equipment”) under those
certain leases dated November 26, 1991 entitled “Equipment Lease – Undivided
Interest (Bushton Equipment Trust 1991-A)”, “Equipment Lease – Undivided
Interest (Bushton Equipment Trust 1991-B)”, “Equipment Lease – Undivided
Interest (Bushton Equipment Trust 1991-C)”, “Equipment Lease – Undivided
Interest (Bushton Equipment Trust 1991-D)”, and “Equipment Lease – Undivided
Interest (Bushton Equipment Trust 1991-E)”, originally by and between The First
National Bank of Chicago, not in its individual capacity, but solely as trustee
under the Trust Agreements that create the trusts described above, as Lessor,
and Enron Gas Processing Company (now known as OBPI) as Lessee (collectively the
“Equipment Leases” and each individually an “Equipment Lease”);

WHEREAS, OBPI has conveyed to OFS in the form of a dividend all its rights under
all contracts to which it is a party or otherwise bound (to the extent
assignable) and all its interest in the gas storage facility (the “Storage
Facility”) adjacent to the Bushton Plant Site located on that property described
on the attached Schedule 2 (the “Storage Area”), along with related assets;

WHEREAS, OBPI and OFS have entered into that certain Joint Usage Agreement dated
of even date herewith pertaining to their rights to place assets upon, and have
access to their pipelines, equipment and facilities located on, the property of
the other, and other rights; and

WHEREAS, OFS desires that OBPI operate the Bushton Plant as an independent
contractor exclusively for OFS during the term of this Agreement, and OBPI has
agreed, subject to the terms of this Agreement, to so operate the Bushton Plant.



--------------------------------------------------------------------------------

In consideration of the mutual promises and covenants herein contained, OBPI and
OFS hereby agree as follows:

1. Engagement. OFS hereby engages OBPI, and OBPI hereby accepts such engagement,
to provide processing and related services at the Bushton Plant for the benefit
of OFS for the term set below and pursuant to the terms of this Agreement (the
“Services”).

2. Term and Termination.

2.1 The initial term of this Agreement shall be for a period commencing with the
date of this Agreement and continuing through the end of the “Term” under the
Equipment Leases plus such additional time as shall be necessary for OBPI to
fully and completely satisfy all of its obligations under all of the Equipment
Leases and the other “Operative Agreements”, as defined in the Equipment Leases
(the “Operative Agreements”).

2.2 If the Term for any Equipment Lease shall expire before the end of the Term
of any of the other Equipment Leases, the term of this Agreement shall continue
and OBPI shall continue to perform the Services until the end of the Term of all
Equipment Leases, plus such additional time as shall be necessary for OBPI to
fully and completely satisfy all of its obligations under all of the Equipment
Leases and the other Operative Agreements.

3. Duties, Responsibilities and Authority of OBPI and OFS.

3.1 OBPI shall at all times retain sole possession and control of the Bushton
Equipment.

3.2 OFS is a party (by assignment or otherwise) to various existing contracts
and agreements related to the processing of gas and other products at the
Bushton Plant (the “Existing Bushton Contracts”) and will likely enter into
additional such contracts in the future (the “New Bushton Contracts,” together
with the Existing Bushton Contracts the “Bushton Contracts”). Subject to all the
terms and provisions of this Agreement, OBPI agrees to process gas at the
Bushton Plant and otherwise operate the Bushton Plant in a manner necessary for
OFS to fully satisfy its applicable obligations under the Bushton Contracts on
the terms contemplated therein.

3.3 Within a reasonable time prior to entering into any New Bushton Contract or
any material modification of any Bushton Contract, (i) OFS shall consult with
OBPI regarding (A) the capacity and capability of the Bushton Plant, as
configured, staffed and supplied at the time, to satisfy the requirements of
such New Bushton Contract or such modification of a Bushton Contract, (B) any
modifications or additions to the Bushton Plant that might be necessary in order
to satisfy the requirements of such New Bushton Contract or such modification of
a Bushton Contract, and any capital expenditures related thereto, (C) costs and
expenses that would likely be incurred in order to satisfy the requirements of
such New Bushton Contract or such modification of a Bushton Contract,

 

2



--------------------------------------------------------------------------------

and (D) such other material matters as either of the Parties shall request
pertaining to the effect of the New Bushton Contract or such modification of a
Bushton Contract, on the Bushton Plant and (ii) the Parties shall cooperate in
good faith to develop new budgets as may be necessary for the Bushton Plant in
accordance with Section 3.11 hereof.

3.4 OFS shall, within a reasonable time after entering into any New Bushton
Contract or any material modification of any Bushton Contract, advise OBPI of
the details of such New Bushton Contract or any such modification and, subject
to any confidentiality obligations, deliver to OBPI a copy thereof, and OBPI
shall thereafter have a reasonable time, in consultation with OFS, to develop
and implement the procedures necessary to operate the Bushton Plant to allow OFS
to meet its obligations under such New Bushton Contract or modification. OBPI
shall have no obligation to OFS in regard to any provision of any New Bushton
Contract or any modification of any Bushton Contract of which OBPI is not
advised in writing by OFS.

3.5 Notwithstanding any contrary term or provision of this Agreement, nothing
herein is intended to or shall require OBPI to take any action (including but
not limited to operation of the Bushton Plant or any part thereof or use or
operation of the Bushton Equipment or any part thereof) that is not authorized
by, or that is prevented or prohibited by, the Equipment Leases or the other
Operative Agreements.

3.6 At no time shall OFS have the right to direct OBPI with respect to the
details and means by which the desired objectives of this Agreement are to be
accomplished. OBPI shall not (i) voluntarily take the Bushton Plant out of
service for periods longer than fifteen (15) days (and OBPI will notify OFS at
least sixty (60) days prior to any such voluntary idling unless such voluntary
idling is the result of an event or condition that requires idling in a shorter
period of time in order to avoid damages to the Bushton Equipment, damages to
persons who work at the Bushton Plant, violation of an applicable law or
regulation, or any other event or condition that a reasonably prudent operator
would address by idling the Bushton Plant more promptly) or (ii) allow the
aggregate of all capital expenditures at the Bushton Plant for which OBPI seeks
payment under Section 5.6 of this Agreement to exceed either $1,000,000 in the
aggregate for any twelve-month period or $250,000 for any particular item or
project, without the prior written consent of OFS, which consent shall not be
unreasonably withheld, conditioned or delayed.

3.7 OBPI is an independent contractor and is not, and shall not be deemed to be,
an agent, employee or legal representative of OFS, nor does it have any power or
authority to bind OFS, unless OFS specifically delegates such authority to OBPI
in writing.

3.8 All employees at the Bushton Plant shall be employees of either OBPI or
ONEOK Services Company, an Oklahoma corporation.

3.9 Each Party shall (i) consult with the other from time to time as the other
Party shall request, for the purpose of discussing the operations of the Bushton
Plant and

 

3



--------------------------------------------------------------------------------

the Services and (ii) provide the other Party such information regarding the
Bushton Plant and the Bushton Contracts as the other Party shall reasonably
request.

3.10 OBPI represents that it will discharge its duties hereunder in good faith
and with reasonable diligence and on a basis consistent with the standards of
service provided by ONEOK to its Affiliates (as defined below) as of the date of
this Agreement. EXCEPT AS SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE, OBPI
MAKES NO (AND HEREBY DISCLAIMS AND NEGATES ANY AND ALL) WARRANTIES OR
REPRESENTATIONS WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE SERVICES. IN
NO EVENT SHALL OBPI BE LIABLE TO OFS OR ANY OTHER PERSON FOR ANY INCIDENTAL,
CONSEQUENTIAL, OR SPECIAL DAMAGES RESULTING FROM ANY ERROR IN THE PERFORMANCE OF
THE SERVICES, REGARDLESS OF WHETHER OBPI OR OTHERS MAY BE WHOLLY, CONCURRENTLY,
PARTIALLY, OR SOLELY NEGLIGENT OR OTHERWISE AT FAULT; PROVIDED HOWEVER, THAT
OBPI SHALL BE LIABLE FOR ANY DAMAGES ARISING OUT OF ITS GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT. THE PRECEDING IS THE ONLY WARRANTY CONCERNING THE SERVICES
AND ANY RESULTS, WORK PRODUCT OR PRODUCTS RELATED THERETO, AND IS MADE EXPRESSLY
IN LIEU OF ALL OTHER WARRANTIES AND REPRESENTATIONS EXPRESSED OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, THE WARRANTIES OF FITNESS FOR A PARTICULAR
PURPOSE, MERCHANTABILITY OR NONINFRINGEMENT. THE PARTIES UNDERSTAND, ACKNOWLEDGE
AND AGREE THAT THE LEVEL OF COMPENSATION THE PARTIES HAVE AGREED TO ACCEPT IS
PREDICATED ON THIS LIMITATION OF LIABILITY AND DISCLAIMER OF WARRANTIES.

“Affiliate” means, with respect to the Person to which it refers, a Person that
directly or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, such subject Person.
Notwithstanding the other provisions of this definition, OBPI’s Affiliates shall
be deemed to exclude Northern Border Partners, L.P., and its direct and indirect
subsidiaries.

“Person” means any individual, partnership, corporation, trust, limited
liability company, or any other legal entity.

3.11 The Parties shall cooperate in the scheduling of maintenance and shall
jointly develop annual budgets of operating expenses and capital improvements
related to the Bushton Plant.

3.12 This is an exclusive agreement, and OBPI shall not operate or agree to
operate the Bushton Plant for any Person other than OFS, nor will OBPI engage in
any business or other activity other than (i) the operations of the Bushton
Plant and (ii) other business or activity as is necessary to address events or
conditions affecting OBPI that occurred or existed prior to the date of this
Agreement.

 

4



--------------------------------------------------------------------------------

3.13 OBPI will, and ONEOK will cause OBPI to, comply at all times during the
terms of the respective Operative Agreements with all of OBPI’s obligations
under this Agreement and each of the Operative Agreements.

3.14 OBPI will not, and ONEOK will not permit OBPI to, amend or modify, or
permit other parties to amend or modify, any of the Operative Agreements, nor
will OPBI, and ONEOK will not permit OBPI to, waive or seek any waiver of any of
the provisions, terms or conditions of any of the Operative Agreements, in each
case unless such amendment, modification or waiver will not have any materially
adverse affect on the interest of OFS in this Agreement or on OFS’ rights or
obligations (including pursuant to Section 5 hereof) under this Agreement.

3.15 During the term of this Agreement, OBPI will not, and ONEOK will not permit
OBPI to, without the prior written consent of OFS (which OFS shall not
unreasonably withhold, condition or delay), consolidate with or merge with or
into any other person or entity or transfer, directly or indirectly, by sale,
exchange, lease or other disposition, in one transaction or a series of related
transactions to one or more persons or entities, all or any material portion of
its assets, other than to a wholly owned subsidiary of ONEOK. During the term of
this Agreement, ONEOK will not directly or indirectly, by way of merger or
otherwise, transfer, sell, assign or convey any of the capital stock or other
equity interests in OBPI to any person or entity, other than to a wholly owned
subsidiary of ONEOK.

3.16 During the term of this Agreement, OBPI will, and ONEOK will cause OBPI to,
keep all of OBPI’s assets and properties free and clear of any and all Liens (as
defined in the Equipment Leases) other than Permitted Encumbrances (as defined
in the Equipment Leases) and shall, promptly after becoming aware of any such
Lien, take all steps necessary to discharge and remove promptly such Liens.

4. Equipment Leases.

4.1 OBPI shall immediately provide OFS with copies of any correspondence it
receives related to any Operative Agreement and shall keep OFS fully informed of
all matters related to the Operative Agreements, including any renewals or
purchase options thereunder, in each case to the extent that such correspondence
or matters are material to OFS’ rights and obligations under this Agreement.
OBPI shall exercise renewal options or purchase options under the Equipment
Leases as directed by OFS, so long as OFS provides OBPI notice on or before the
date thirty (30) days prior to the deadline therefor under the Equipment Leases,
and, provided that (i) there does not then exist any material default by OFS
under the terms of this Agreement and (ii) OFS promptly pays to OBPI all costs
and expenses incurred by OBPI in regard to such exercise, including but not
limited to any amounts required by the Equipment Leases to be paid to purchase
the Bushton Equipment upon the exercise of a purchase option. If renewal
option(s) are exercised, the obligations of the Parties under this Agreement
shall continue during the renewal term(s).

 

5



--------------------------------------------------------------------------------

4.2 Upon the exercise of any purchase option under any of the Equipment Leases
and the payment by OFS to OBPI of all costs and expenses associated therewith,
OBPI will pay the purchase price therefor (which shall be reimbursable to OBPI
pursuant to Section 5) and shall purchase the Bushton Equipment and immediately
transfer it to OFS or its designee or, if authorized by the terms of the
applicable Equipment Lease(s), cause the Bushton Equipment to be conveyed
directly to OFS or the designee of OFS. In connection with any purchase of the
Bushton Equipment, OBPI will transfer, assign and convey to OFS or its designee,
at no additional cost, all of the real property owned or leased by OBPI.

4.3 To the extent that OBPI is required by the Equipment Leases or any of the
other Operative Agreements to continue operation of the Bushton Plant or any of
the Bushton Equipment and/or to disassemble and sell the Bushton Equipment after
the expiration of the Equipment Leases, such activities will be conducted by
OBPI at the expense of OFS.

5. Costs and Expenses. OFS shall reimburse OBPI for and shall pay to OBPI all
reasonable costs and expenses incurred by OBPI and all other expenditures by
OBPI whatsoever reasonably necessary in the operation and maintenance of the
Bushton Plant (provided that all costs and expenses incurred and expenditures by
OBPI in the operation and maintenance of the Bushton Plant in accordance with
budgets approved by OFS shall be deemed to be reasonable and necessary), and
OBPI will use its reasonable efforts to conduct its operations in accordance
with budgets approved by OFS, including but not limited to the following:

5.1 all direct costs and expenses of operating the Bushton Plant;

5.2 all costs of maintenance of the equipment at the Bushton Plant and all costs
of depreciation of the equipment at the Bushton Plant that is not subject to the
Equipment Leases;

5.3 overhead reasonably attributable to the operation of the Bushton Plant;

5.4 $949,140 per month from April 2006 through April 2012, and $765,435 on
May 1, 2012;

5.5 all taxes and insurance expenses (including but not limited to insurance
expenses incurred to meet applicable requirements of the Equipment Leases)
attributable to the Bushton Plant;

5.6 all capital expenditures incurred in accordance with this Agreement related
to the Bushton Plant;

5.7 all insurance deductibles associated with any loss or claim covered by
insurance relating to the Bushton Plant or the Bushton Equipment or the
operations thereof; and

 

6



--------------------------------------------------------------------------------

5.8 all other costs and expenses incurred by OBPI related to the operation of
the Bushton Plant (other than (i) “Base Rent” (as defined in the Equipment
Leases) payable under the Equipment Leases through the end of the “Base Lease
Term” (as defined in the Equipment Leases) and (ii) costs and expenses incurred
due to the gross negligence or willful misconduct of OBPI).

6. Invoices.

6.1 OBPI will send one monthly invoice to OFS covering all of the amounts
payable by OFS to OBPI under this Agreement. OFS shall pay each invoice by wire
transfer or other means of immediate payment within fifteen (15) days of the
invoice date without setoff or deduction of any kind except as provided in
Section 6.2. Any late payment by OFS shall incur a late fee of ten percent
(10%) per annum, calculated from the due date until the date of payment. In the
event that any invoice is based on estimated costs, OBPI shall make adjustments
by increasing or decreasing the costs in the invoice subsequent to the
determination of the actual costs.

6.2 In the event that a dispute arises as to the amount of any statement or
invoice or any portions thereof submitted pursuant to Section 6.1, the Parties
will resolve the dispute in accordance with this Section 6.2 and Section 6.3
below. Pending resolution of the dispute, OFS may withhold payment of the
amounts on an invoice or statement to the extent such amounts are disputed in
good faith, but shall pay all charges on such invoice or statement that are not
so disputed. If OFS disputes any amount on an invoice or statement it shall
promptly notify OBPI in writing of such disputed amounts and the reasons each
such charge is disputed. OBPI shall provide OFS with sufficient records relating
to the disputed charge to enable the Parties to resolve the dispute. In the
event the determination is made that OFS should have paid the disputed amount,
OFS shall promptly pay the disputed amount, with interest on the disputed amount
at a rate of ten percent (10%) per annum, calculated from and after the original
due date of such invoice until the date of payment. If OFS paid the disputed
amount, but such disputed amount is ultimately determined not to have been
payable, then OBPI shall refund to OFS the disputed amount, with interest on the
disputed amount at a rate of ten percent (10%) per annum, calculated from and
after the date OBPI received the payment to the date of the refund. Payment by
OFS of a disputed amount shall not be deemed a waiver of the right of OFS to
recoup any contested portion of any bill or statement.

6.3 In the event of a dispute under this Section 6, the Parties shall, during
the fifteen (15) days after notice of such a dispute, use their commercially
reasonable efforts to reach agreement on the disputed items or amounts. If the
Parties are unable to reach agreement within such period, they shall promptly
thereafter cause a nationally recognized accounting firm agreeable to the
Parties (the “Accounting Referee”) to review this Agreement and the disputed
items or amounts. The Accounting Referee shall deliver to the Parties as
promptly as practicable (but in any event no later than thirty (30) days from
the date of engagement of the Accounting Referee), a report setting forth the
Accounting Referee’s determination of the appropriate resolution of the dispute.
Such

 

7



--------------------------------------------------------------------------------

determination shall be final and binding upon the Parties. The cost of such
review and report shall be borne equally by each Party involved in the dispute.

6.4 OFS and its designated representatives, after fifteen (15) days notice in
writing to OBPI, shall have the right during normal business hours to audit, at
OFS’s expense, all books and records of OBPI related to the Services provided
hereunder. Such audits shall not be commenced more often than twice each
calendar year. OFS shall have two (2) years after the close of a calendar year
in which to make an audit of OBPI’s records for such calendar year. Absent fraud
or intentional concealment or misrepresentation by OBPI or its employees, OBPI
shall neither be required nor permitted to adjust any item unless a claim
therefor is presented or adjustment is initiated within two (2) years after the
close of the calendar year in which the statement therefor is rendered, and in
the absence of such timely claims or adjustments, the bills and statements
rendered shall be conclusively established as correct. OBPI shall use reasonable
commercial efforts to obtain similar audit rights from contractors, consultants
and suppliers engaged to perform any of the Services on behalf of OBPI.

7. Limitation of Liability and Indemnities.

7.1 In addition to the obligations of OFS under Section 5, OFS agrees to
indemnify, defend and hold harmless OBPI and its Affiliates and their respective
employees, officers, directors, representatives and agents harmless from and
against all claims, losses, costs, damages and expenses (including, without
limitation, attorneys’ fees and expenses), penalties and liabilities
(collectively, “Liabilities”) (i) arising out of the acts (or failure to act) by
any such Persons in connection with the performance by such Persons of Services
contemplated by this Agreement, (ii) except to the extent that ONEOK has
specifically agreed to indemnify the NBP Partnerships pursuant to the
Contribution Agreement, arising out of the ownership, operation and maintenance
of the Bushton Plant at any time prior to or after the date of this Agreement or
(iii) except to the extent that ONEOK has specifically agreed to indemnify the
NBP Partnerships pursuant to the Contribution Agreement, of or attributable to
OBPI, whether arising or incurred prior to or after the date of this Agreement,
and in the case of (i), (ii) and (iii) above, REGARDLESS OF WHETHER OBPI OR SUCH
OTHER PERSONS OR ENTITIES MAY BE WHOLLY, CONCURRENTLY, PARTIALLY OR SOLELY
NEGLIGENT OR OTHERWISE AT FAULT IN CONNECTION THEREWITH; PROVIDED, HOWEVER, THAT
NEITHER OBPI NOR ANY OF SUCH OTHER PERSONS AND ENTITIES SHALL BE INDEMNIFIED FOR
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF OBPI OR SUCH OTHER PERSONS OR
ENTITIES.

7.2 OBPI and ONEOK jointly and severally agree to indemnify, defend and hold
harmless OFS and its Affiliates, and their respective employees, officers,
directors, representatives and agents, harmless from and against all Liabilities
arising out of any willful or grossly negligent breach of this Agreement by OPBI
or ONEOK, REGARDLESS OF WHETHER OFS OR SUCH OTHER PERSONS OR ENTITIES MAY BE
WHOLLY, CONCURRENTLY, PARTIALLY OR SOLELY NEGLIGENT OR OTHERWISE AT FAULT IN
CONNECTION THEREWITH; PROVIDED,

 

8



--------------------------------------------------------------------------------

HOWEVER, THAT NEITHER OFS NOR ANY OF SUCH OTHER PERSONS AND ENTITIES SHALL BE
INDEMNIFIED FOR THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF OFS OR SUCH OTHER
PERSONS OR ENTITIES.

7.3 It is understood and agreed that in the event that OBPI is made a defendant
in any suit, action or proceeding for which it is entitled to be indemnified
pursuant to this Agreement, and OFS fails or refuses to timely assume the
defense thereof, after having been notified by OBPI to do so, then OBPI may
compromise, settle or defend any such claim, and OFS shall be bound and
obligated to reimburse OBPI for the amount expended by OBPI in settling and
compromising any such claim, or for the amount expended by OBPI in paying any
judgment rendered therein, in all cases together with all reasonable attorneys’
fees and costs incurred by OBPI party for defense or settlement of such claim.
Any judgment rendered against OBPI or amount expended by OBPI in compromising or
settling such claim, together with all reasonable attorneys’ fees and costs,
shall be conclusive as determining the amount for which OFS is liable to
reimburse OBPI hereunder.

8. Force Majeure.

8.1 Subject to the standards set forth in Section 8.2, if, by reason of force
majeure (as defined in Section 8.2 below), OBPI is rendered unable, wholly or in
part, to carry out its obligations under this Agreement, and if OBPI gives
notice and reasonable particulars of such force majeure to OFS within a
reasonable time after the occurrence of the cause relied on, upon giving such
notice, so far as and to the extent that OBPI is affected by such force majeure,
OBPI shall not be liable on account of such inability to perform during the
continuance of any inability so caused; provided, however, (i) OBPI shall use
commercially reasonable efforts to recommence performance of the affected
Services as promptly as possible (except that OBPI shall not be required to
rebuild or restore any part of the Bushton Plant or the Bushton Equipment that
is lost or destroyed and as to which applicable insurance proceeds are not made
available to OBPI for such purposes under the terms of the Equipment Leases) and
(ii) an event of force majeure shall not excuse any payment required hereunder.

8.2 The term “force majeure” as employed in this Agreement shall mean any event
or condition not reasonably within the control of the Party claiming force
majeure and not caused, in whole or in part, by the acts or omissions of the
Party so affected by force majeure, including but not limited to the following:
acts of God; strikes, lockouts or industrial disputes or disturbances; civil
disturbances; arrests and restraints from rulers of people; interruptions by
government, administrative agency or court orders, other than as a result of a
failure to comply with laws or the terms of any Operative Agreement; present and
future valid orders, decisions or rulings of any governmental or administrative
entity having proper jurisdiction, other than as a result of a failure to comply
with laws or the terms of any Operative Agreement; acts of a public enemy; wars;
acts of terrorism; riots; blockades; insurrections; inability to secure
materials by reason of allocations promulgated by authorized governmental
agencies; epidemics; landslides; lightning; earthquakes; fire; storm; floods;
and washouts.

 

9



--------------------------------------------------------------------------------

9. Notices.

9.1 All notices and other communications under this Agreement shall be in
writing and shall be deemed duly given (i) when delivered personally or by
prepaid overnight courier, with a record of receipt, (ii) the fourth day after
mailing, if mailed by certified mail, return receipt requested, or (iii) the day
of transmission, if sent by facsimile or telecopy during regular business hours,
or the day after transmission if sent after regular business hours (with a copy
promptly sent by prepaid overnight courier with record of receipt or by
certified mail, return receipt requested), to the Parties at the following
addresses or telecopy numbers (or to such other address or telecopy number as a
Party may have specified by notice given to the other Party pursuant to this
provision):

If to OBPI, to:

ONEOK, Inc.

100 West 5th Street

Tulsa, OK 74103

Attn: General Counsel

Facsimile: (918) 588-7971

If to OFS:

ONEOK Field Services Company, L.L.C.

c/o Northern Border Partners, L.P.

13710 FNB Parkway

Omaha, NE 68154-5200

Attention: General Counsel

Facsimile: (402) 492-7480

10. Waiver. Any term, condition or provision of this Agreement may be waived in
writing at any time by the Party which is entitled to the benefits thereof. Any
waiver by a Party of a condition to its obligation to perform this Agreement
shall be without prejudice to the rights or remedies such Party may have arising
out of any breach of any other representation, warranty, covenant or other
agreement hereunder not specifically waived.

11. Entire Agreement. This Agreement is the entire agreement of the parties
related to the subject matter hereof and may be amended only by a written
amendment executed by both Parties.

12. Prohibition of Assignment. OBPI shall not assign this Agreement or any of
OBPI’s rights hereunder nor shall this Agreement or any of OBPI’s rights or
obligations hereunder be transferable on OBPI’s part by operation of law or
otherwise. OFS shall not assign this Agreement or any of OFS’s rights hereunder,
nor shall this Agreement or any of OFS’s rights or obligations hereunder be
transferable on OFS’s part by operation of law or otherwise, except to an
Affiliate of OFS.

 

10



--------------------------------------------------------------------------------

13. Captions. The captions contained in this Agreement are for reference only
and are not part of this Agreement.

14. Counterparts. For the convenience of the parties hereto, this Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

15. Invalidity. If any one or more of the provisions contained in this Agreement
shall for any reason be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect the remaining
provisions of this Agreement and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision or provisions had never been
contained herein.

16. Gender Neutral. Where appropriate herein, the references to the masculine
gender shall include the feminine and neuter, the singular shall include the
plural and the plural the singular, in each case as the context may require.

17. Waiver of Jury Trial. THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT THEY
MAY HAVE TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION, OR IN ANY LEGAL
PROCEEDING, DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (WHETHER BASED ON CONTRACT,
TORT, OR ANY OTHER THEORY). EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT, OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTIES WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

18. No Strict Construction. The Parties to this Agreement have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises with respect to this
Agreement, this Agreement shall be construed as if drafted jointly by the
Parties, and no presumption or burden of proof shall arise favoring or
disfavoring a Party by virtue of the authorship of any of the provisions of this
Agreement.

19. Governing Law; Venue. This Agreement shall be interpreted, construed and
enforced in accordance with the laws of the State of Oklahoma. The Parties
submit to the jurisdiction of any state or federal court in Tulsa County,
Oklahoma in any suit to enforce any claim arising out of this Agreement.

20. Future Cooperation. Each of the Parties will do, execute, acknowledge and
deliver all such further acts, deeds, agreements, instruments, conveyances,
transfers and assurances as may be necessary or appropriate in order to fully
effectuate the intent of the Parties in entering into this Agreement. No Party
hereto shall take any actions or omit to take any

 

11



--------------------------------------------------------------------------------

actions, as the case may be, with the intent of frustrating the intent of the
Parties in entering into this Agreement.

 

12



--------------------------------------------------------------------------------

Dated effective as of the 1st day of April, 2006.

 

ONEOK BUSHTON PROCESSING, INC., a

Delaware corporation

By:   /s/ David Kyle  

“OBPI”

 

ONEOK, INC., an Oklahoma corporation

By:   /s/ David Kyle  

“ONEOK”

 

ONEOK FIELD SERVICES COMPANY, L.L.C.,

an Oklahoma limited liability company

By:   /s/ David Kyle  

“OFS”

 

13